UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 4)* HAMPTON ROADS BANKSHARES, INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) John Caughey CapGen Capital Group VI LP 1185Avenue of the Americas Suite 2000 New York, New York 10036 (212) 542-6868 Copy to: Alison S. Ressler, Esq. Sullivan & Cromwell LLP 1888 Century Park East Los Angeles, California 90067 (310) 712-6600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 27, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No. 409321106 1. Names of Reporting Persons. CapGen Capital Group VI LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£(b)x 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) £ 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) £ Percent of Class Represented by Amount in Row (11) 30.0% (1) Type of Reporting Person (See Instructions) PN The calculation of the percentage of outstanding shares is based on 105,990,604 shares of Common Stock outstanding as of July 31, 2012, as disclosed by the Issuer (as defined in the 13D filing) in its Form 10-Q filed August 7, 2012 (the “10-Q”), plus 64,287,848 shares issued on September 27, 2012 in the 2012 Rights Offering (as defined in the 13D filing) and theStandby Purchase (as defined in the 13D filing). 2 CUSIP No. 409321106 1. Names of Reporting Persons. CapGen Capital Group VI LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£(b)x 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) £ 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) £ Percent of Class Represented by Amount in Row (11) 30.0% (1) Type of Reporting Person (See Instructions) OO The calculation of the percentage of outstanding shares is based on 105,990,604 shares of Common Stock outstanding as of July 31, 2012, as disclosed by the Issuer in its 10-Q, plus 64,287,848 shares issued on September 27, 2012 in the 2012 Rights Offering and the Standby Purchase. 3 CUSIP No. 409321106 1. Names of Reporting Persons. Eugene A. Ludwig 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£(b)x 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) £ 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) £ Percent of Class Represented by Amount in Row (11) 30.0% (1) Type of Reporting Person (See Instructions) IN The calculation of the percentage of outstanding shares is based on 105,990,604 shares of Common Stock outstanding as of July 31, 2012, as disclosed by the Issuer in its 10-Q, plus 64,287,848 shares issued on September 27, 2012 in the 2012 Rights Offering and the Standby Purchase. 4 EXPLANATORY NOTE The Reporting Persons are filing this Amendment No. 4 on Schedule 13D (this “Amendment”) to amend the Schedule 13D filed on October 12, 2010 (as amended by Amendment No. 1 filed on December 30, 2010, Amendment No. 2 filed on May 23, 2012 and Amendment No. 3 filed on June 28, 2012, the “13D Filing”). Capitalized terms used herein, but not otherwise defined herein, shall have the meanings ascribed to such terms in the 13D Filing. Except as specifically amended and supplemented by this Amendment, the 13D Filing remains in full force and effect. Item 3.Source and Amount of Funds or Other Consideration Item 3 is hereby amended and restated as follows: The aggregate funds used in connection with the purchase of 51,024,981 shares of Common Stock were $88,292,403.50 (the “Purchase Price”). The Purchase Price was funded with cash provided to CapGen LP by the limited partners of CapGen LP. Item 4.Purpose of Transaction Item 4 of the 13D Filing is hereby amended and supplemented by inserting the below paragraph immediately following the tenth paragraph thereof: On September 27, 2012, pursuant to the terms of the Standby Purchase Agreement, CapGen LP completed its purchase of 11,272,875 shares of Common Stock from the Issuer in the Standby Purchase that comprises a part of the Capital Raise. Item 5.Interest in Securities of the Issuer Item 5(a) and (b) of the 13D Filing is hereby amended and restated as follows: (a) and (b) Reporting Person Amount Beneficially Owned Percent of Class (1) Sole Power to Vote or Direct the Vote Shared Power to Vote or Direct the Vote Sole Power to Dispose or to Direct the Disposition Shared Power to Dispose or to Direct the Disposition CapGen Capital Group VI LP 30.0% 0 0 CapGen Capital Group VI LLC 30.0% 0 0 Eugene A. Ludwig 30.0% 0 0 The calculation of the percentage of outstanding shares is based on 105,990,604 shares of Common Stock outstanding as of July 31, 2012, as disclosed by the Issuer in its 10-Q, plus 64,287,848 shares issued on September 27, 2012 in the 2012 Rights Offering and the Standby Purchase. Each of the Reporting Persons and each individual named in response to Item 2 hereof disclaims beneficial ownership of the shares of Common Stock referred to herein that such Reporting Person or individual does not hold directly. Item 7.Material to be Filed as Exhibits Item 7 of the 13D Filing is hereby amended and supplemented by inserting the following: Exhibit 11 Joint Filing Agreement, dated September 28, 2012, by and among CapGen Capital Group VI LP, CapGen Capital Group VI LLC and Eugene A. Ludwig. 5 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: September 28, 2012 CAPGEN CAPITAL GROUP VI LP By: CAPGEN CAPITAL GROUP VI LLC, its general partner By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member CAPGEN CAPITAL GROUP VI LLC By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member EUGENE A. LUDWIG By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig ATTENTION Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001). 6 EXHIBIT INDEX Exhibit Title Exhibit 11 Joint Filing Agreement, dated September 28, 2012, by and among CapGen Capital Group VI LP, CapGen Capital Group VI LLC and Eugene A. Ludwig. 7
